Per Curiam.

We adopt the findings and conclusions of the board. In the past, we have held that an attorney who violates DR 1-102(A)(4) will actually be suspended from the practice of law for an appropriate period of time. Disciplinary Counsel v. Fowerbaugh (1995), 74 Ohio St.3d 187, 190, 658 N.E.2d 237, 240. However, we have also held that mitigating factors will warrant a lesser sanction in appropriate cases. Disciplinary Counsel v. Eisenberg (1998), 81 Ohio St.3d 295, 296, 690 N.E.2d 1282, 1283. In light of the fact that respondent’s action was an isolated incident and the outcome of his representation would not have changed absent the misconduct, we adopt the recommendation of the board. Accordingly, respondent is hereby suspended from the practice of law for six months, with the entire suspension stayed. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.